28 So. 3d 926 (2010)
Ronald PALMER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-5683.
District Court of Appeal of Florida, First District.
February 10, 2010.
Ronald Palmer, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
*927 PER CURIAM.
The petition is granted and Ronald Palmer is hereby afforded a belated appeal from the order of the Circuit Court in and for Duval County denying postconviction relief in case number 16-2007-CF-015032-AXXX-MA. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
KAHN, BENTON, and ROBERTS, JJ., concur.